Case 2:21-cv-05134-DSF-SK Document 12 Filed 07/21/21 Page 1 of 1 Page ID #:62

 1                                                                               JS-6
 2
 3
 4                        UNITED STATES DISTRICT COURT
 5         CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
 6
 7   NANCY REDICAN,                               Case No. 2:21-cv-05134 DSF (SKx)
 8                Plaintiff,                      Hon. Dale S. Fischer
 9   v.
                                                  ORDER RE STIPULATION TO
10   TARGET CORPORATION; and DOES 1               DISMISS SEBASTIAN PACHECO
     to 50,                                       AND BEDROS ATMAJIAN
11                                                WITHOUT PREJUDICE AND
               Defendants.                        REMAND CASE TO STATE
12   __________________________________/          COURT
13                                                [Stipulation filed concurrently]
14
15
16   Good cause appearing therefor, the Court orders as follows:
17          Upon plaintiff NANCY REDICAN’s dismissal of SEBASTIAN PACHECO
18   and BEDROS ATMAJIAN from this case, without prejudice, this matter will be
19   immediately remanded to Los Angeles County Superior Court, and defendant
20   TARGET CORPORATION will produce employees SEBASTIAN PACHECO
21   and BEDROS ATMAJIAN for deposition upon plaintiff’s request or, if they
22   become unemployed, will provide their last known address and phone number to
23   plaintiff.
24          IT IS SO ORDERED.
25   DATED: July 21, 2021
26
                                           Honorable Dale S. Fischer
27                                         UNITED STATES DISTRICT JUDGE

28
                                             1
          ORDER RE STIPULATION TO DISMISS PACHECO AND ATMAJIAN
           WITHOUT PREJUDICE AND REMAND CASE TO STATE COURT
